FILED
                                                                                       Oct 02 2020, 8:45 am

                                                                                           CLERK
                                                                                       Indiana Supreme Court
                                                                                          Court of Appeals
                                                                                            and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Megan Shipley                                              Curtis T. Hill, Jr.
      Marion County Public Defender Agency                       Attorney General
      Indianapolis, Indiana                                      Josiah Swinney
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Carl Hill,                                                 October 2, 2020
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 19A-CR-2083
              v.                                                 Appeal from the
                                                                 Marion Superior Court
      State of Indiana,                                          The Honorable
      Appellee-Plaintiff                                         Barbara Crawford, Judge
                                                                 Trial Court Cause No.
                                                                 49G01-1807-F5-21906



      Vaidik, Judge.



                                            Case Summary
[1]   Carl Hill crashed his SUV into a car carrying two women. Both women died,

      and Hill was later convicted of two counts of reckless homicide. He now

      appeals, arguing that the two convictions constitute double jeopardy under the

      Court of Appeals of Indiana | Opinion 19A-CR-2083 | October 2, 2020                              Page 1 of 10
      “very same act” rule, which provides that a defendant cannot be convicted and

      punished for a crime that consists of the very same act as another crime for

      which the defendant has been convicted and punished. Hill acknowledges that

      our Supreme Court significantly overhauled Indiana double-jeopardy law in

      two opinions issued in August: Wadle v. State and Powell v. State. However, he

      asserts that those decisions did not eliminate the “very same act” rule. We hold

      that they did and that, even if they had not, Hill’s convictions would not be

      double jeopardy. We also reject Hill’s challenge to his sentence but remand for

      a minor correction.



                             Facts and Procedural History
[2]   On the afternoon of March 24, 2018, Hill was driving his Chevy Trailblazer

      westbound on Crawfordsville Road on the west side of Indianapolis. Despite

      the road being wet from snow and the speed limit being forty miles per hour,

      Hill was driving over eighty miles per hour. At the large intersection with

      Lynhurst Drive, Hill disregarded a red light. Entering the intersection at

      approximately eighty-nine miles per hour, Hill hit a car driven by sixty-year-old

      Donna Rosebrough, killing her and her eighty-six-year-old mother, Nola

      Spears.


[3]   The State charged Hill with two counts of reckless homicide, a Level 5 felony,

      and with being a habitual offender. A jury found Hill guilty on the count of

      reckless homicide relating to Spears but hung on the count relating to

      Rosebrough (for reasons not clear from the record). A retrial was set for the

      Court of Appeals of Indiana | Opinion 19A-CR-2083 | October 2, 2020      Page 2 of 10
      count relating to Rosebrough, but Hill then agreed to plead guilty to that count

      and to admit to being a habitual offender, with the sentence for each capped at

      four years. The court sentenced Hill to four years for the reckless homicide of

      Rosebrough, six years for the reckless homicide of Spears, and four years for

      being a habitual offender, all consecutive, for a total sentence of fourteen years.


[4]   Hill now appeals.



                                   Discussion and Decision
[5]   Hill raises two issues on appeal. He contends that his two convictions for

      reckless homicide constitute double jeopardy and that his six-year sentence for

      the reckless homicide of Spears is inappropriate.1


                                           I. Double Jeopardy
[6]   Hill first argues that his two convictions for reckless homicide constitute double

      jeopardy because they arose from one collision. In August, our Supreme Court

      issued two opinions that significantly altered the approach to claims of double

      jeopardy that—like the one here—are based on multiple convictions in a single

      prosecution. See Wadle v. State, 151 N.E.3d 227 (Ind. 2020); Powell v. State, 151

      N.E.3d 256 (Ind. 2020). The Court distinguished these claims of “substantive

      double jeopardy” from claims of “procedural double jeopardy”—where a




      1
        The State does not challenge Hill’s right to press his double-jeopardy claim, even though Hill pled guilty to
      the second count of reckless homicide after the jury found him guilty on the other count.

      Court of Appeals of Indiana | Opinion 19A-CR-2083 | October 2, 2020                                Page 3 of 10
      defendant is charged with the same offense in successive prosecutions.

      Previously, claims of substantive double jeopardy could be made under

      constitutional tests established in Richardson v. State, 717 N.E.2d 32 (Ind.

      1999)—the “statutory elements” test and the “actual evidence” test—or under a

      variety of statutory and common-law rules. In Wadle, however, the Court

      overruled the Richardson constitutional tests as they apply to claims of

      substantive double jeopardy. See Wadle, 151 N.E.3d at 244.2 The Court then set

      forth two new tests that start with statutory interpretation but that also

      incorporate, where appropriate, the common-law continuous-crime doctrine. Id.

      at 247-50; Powell, 151 N.E.3d at 263-65.


[7]   The Court explained that claims of substantive double jeopardy “come in two

      principal varieties: (1) when a single criminal act or transaction violates a single

      statute but harms multiple victims, and (2) when a single criminal act or

      transaction violates multiple statutes with common elements and harms one or

      more victims.” Wadle, 151 N.E.3d at 247; see also Powell, 151 N.E.3d at 263.

      Wadle established the test for the latter scenario, Powell the former.


[8]   This case implicates the former scenario—a single criminal act violating a single

      statute (reckless homicide) but harming multiple victims (Rosebrough and

      Spears). In Powell, the Court held that the first step in these situations is to

      determine whether the statute “indicates a unit of prosecution.” 151 N.E.3d at



      2
        The Court reserved judgment on whether to overrule Richardson in the context of “procedural double
      jeopardy” (i.e., successive prosecutions). Wadle, 151 N.E.3d at 244 n.15.

      Court of Appeals of Indiana | Opinion 19A-CR-2083 | October 2, 2020                            Page 4 of 10
      264. If the statute is “conduct-based” (i.e., if the focus of the statute is the

      defendant’s actions rather than the consequences of those actions), only one

      conviction is permissible, regardless of the number of victims. Id. at 265-66. If

      the statute is “result-based” (i.e., if the result is part of the definition of the

      crime), multiple convictions are permissible where there are multiple victims.

      Id. at 266. If, however, the statute is ambiguous, the court must continue to the

      part of the test that incorporates the common-law continuous-crime doctrine

      and determine “whether the defendant’s actions are ‘so compressed in terms of

      time, place, singleness of purpose, and continuity of action as to constitute a

      single transaction.’” Id. at 264 (quoting Walker v. State, 932 N.E.2d 733, 735

      (Ind. Ct. App. 2010), reh’g denied).


[9]   Hill makes no argument that his two convictions constitute double jeopardy

      under the Powell test. The reckless-homicide statute, Indiana Code section 35-

      42-1-5, provides that “[a] person who recklessly kills another human being

      commits reckless homicide, a Level 5 felony.” This is a result-based statute. It

      focuses on the killing of another human being without requiring any particular

      conduct by the defendant, other than some reckless act. As such, each death

      recklessly caused is a “unit of prosecution,” and multiple convictions are

      permissible where multiple people are killed by a single reckless act by the

      defendant. See Marshall v. State, 563 N.E.2d 1341, 1343 (Ind. Ct. App. 1990),

      trans. denied; Kelly v. State, 527 N.E.2d 1148, 1155 (Ind. Ct. App. 1988), aff’d,

      539 N.E.2d 25, 26 (Ind. 1989).




      Court of Appeals of Indiana | Opinion 19A-CR-2083 | October 2, 2020            Page 5 of 10
[10]   Instead, Hill contends that Wadle and Powell overruled only the constitutional

       tests from Richardson (“statutory elements” and “actual evidence”) and did not

       eliminate the “five categories of common-law protections” identified by Justice

       Sullivan in his concurring opinion in Richardson, 717 N.E.2d at 55-57 (Sullivan,

       J., concurring), and later adopted by the full court in Guyton v. State, 771 N.E.2d

       1141, 1143 (Ind. 2002). See Appellant’s Reply Br. p. 5. He then argues that his

       convictions run afoul of one of those five protections—the “very same act” rule,

       which prohibits “[c]onviction and punishment for a crime which consists of the

       very same act as another crime for which the defendant has been convicted and

       punished.” Richardson, 717 N.E.2d at 55 (Sullivan, J., concurring). We disagree

       on both points.


[11]   To begin, the five protections Justice Sullivan identified in his Richardson

       concurrence—including the “very same act” rule—did not survive Wadle. In

       Part I.A of Wadle, the Court addressed “long-standing tensions in our double-

       jeopardy jurisprudence, an area of the law plagued by multiple contextual

       applications, competing policy concerns, and shifting doctrinal formulations.”

       151 N.E.3d at 237. That included discussion of both the Richardson majority

       and Justice Sullivan’s concurrence. Id. at 243-44. “What we’re left with,” the

       Court said, “is a patchwork of conflicting precedent[.]” Id. at 244. Only after

       addressing the problems it saw with this established law did the Court “proceed

       to articulate an analytical framework in which to resolve claims of substantive

       double jeopardy.” Id. at 247. In doing so, the Court emphasized that the cases

       cited by Justice Sullivan “may rely on overruled sources of Indiana authority or

       Court of Appeals of Indiana | Opinion 19A-CR-2083 | October 2, 2020       Page 6 of 10
       apply analyses under the Fifth Amendment to the United States Constitution”

       and have “limited precedential value” because “each substantive double-

       jeopardy claim turns on a unique set of facts, which—along with the applicable

       statutory offenses—an appellate court reviews de novo.” Id. at 247 n.20.

       Reading Wadle in its entirety, along with Powell, it becomes clear that the

       Court’s intent was to do away with all existing rules and tests for substantive

       double jeopardy—including both the Richardson constitutional tests and Justice

       Sullivan’s five protections—and start from scratch with new tests. The only

       common-law rule that survived Wadle and Powell is the continuous-crime

       doctrine, though only as part of the new tests, not as a separately enforceable

       double-jeopardy standard.3


[12]   Moreover, even if Wadle had not done away with the “very same act” rule, we

       would not find double jeopardy. First, as noted above, it has been held that the

       reckless-homicide statute allows for multiple convictions where a single reckless

       act kills multiple victims. See Marshall, 563 N.E.2d at 1343; Kelly, 527 N.E.2d at

       1155. And in any event, our Supreme Court has made clear that the five

       protections outlined in Justice Sullivan’s Richardson concurrence are not

       violated where, as here, the convictions at issue involve different victims. See

       Bald v. State, 766 N.E.2d 1170, 1172 n.4 (Ind. 2002); see also Bunch v. State, 937




       3
        Two panels of this Court have held that Wadle and Powell left undisturbed the five protections identified by
       Justice Sullivan, including the “very same act” rule. Shepherd v. State, --- N.E.3d ---, No. 20A-CR-134 (Ind.
       Ct. App. Sept. 14, 2020), 2020 WL 5509729; Rowland v. State, --- N.E.3d ---, No. 19A-CR-2761 (Ind. Ct. App.
       Sept. 8, 2020), 2020 WL 5361075. For the reasons just stated, we respectfully disagree.

       Court of Appeals of Indiana | Opinion 19A-CR-2083 | October 2, 2020                              Page 7 of 10
       N.E.2d 839, 847 (Ind. Ct. App. 2010) (relying on footnote four in Bald for the

       same proposition), trans. denied.


[13]   Hill cites Clem v. State, an 1873 opinion in which our Supreme Court stated,

       “Where, by the discharge of a fire-arm, or a stroke of the same instrument, an

       injury is inflicted upon two or more persons, or their death is produced, there is

       but one crime committed.” 42 Ind. 420, 429 (1873). In Powell, the Court

       expressly overruled Clem. See Powell, 151 N.E.3d at 266 n.12. But that was

       largely a formality, because “more recent precedent” had already rendered Clem

       “an outlier.” Id.; see also Atchley v. State, 730 N.E.2d 758, 765 (Ind. Ct. App.

       2002) (noting “the extensive body of countervailing law that developed in the

       more than 100 years following the Clem decision” and that “the state of double

       jeopardy law as of 1999 would undoubtedly have permitted multiple

       convictions for murder where one act caused multiple deaths”), trans. denied.


[14]   Hill’s two convictions for reckless homicide do not constitute double jeopardy.


                                                 II. Sentence
[15]   When Hill pled guilty to the reckless homicide of Rosebrough and to being a

       habitual offender, he waived the right to appeal his sentences for those counts.

       However, he argues that his six-year sentence for the reckless homicide of

       Spears is inappropriate and asks us to revise it under Indiana Appellate Rule

       7(B), which provides that an appellate court “may revise a sentence authorized

       by statute if, after due consideration of the trial court's decision, the Court finds

       that the sentence is inappropriate in light of the nature of the offense and the

       Court of Appeals of Indiana | Opinion 19A-CR-2083 | October 2, 2020         Page 8 of 10
       character of the offender.” “Whether a sentence is inappropriate ultimately

       turns on the culpability of the defendant, the severity of the crime, the damage

       done to others, and a myriad of other factors that come to light in a given case.”

       Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014) (citing Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008)). Because we generally defer to the

       judgment of trial courts in sentencing matters, defendants have the burden of

       persuading us that their sentences are inappropriate. Schaaf v. State, 54 N.E.3d

       1041, 1044-45 (Ind. Ct. App. 2016).


[16]   Hill’s sentence of six years for the reckless homicide of Spears, a Level 5 felony,

       is the maximum possible sentence for that crime. See Ind. Code § 35-50-2-6. He

       asks us to reduce the sentence to the advisory term of three years or to order the

       six-year term to run concurrent to his four-year term for the reckless homicide

       of Rosebrough. We decline to do either.


[17]   Hill acknowledges that the facts of this case are “deeply tragic” but argues that

       they “are not more egregious than the typical offense of reckless homicide.”

       Appellant’s Br. p. 21. We’re skeptical of that claim. Hill not only ran a red light

       but did so at nearly fifty miles per hour over the speed limit at a busy

       intersection that was wet from snow. But even if Hill is right about the nature of

       his offense, his criminal history alone justifies his maximum sentence.

       According to the presentence investigation report, between 1993 and 2016 Hill

       had at least thirteen felony convictions (at least eleven not including the two

       used to support the habitual-offender finding) and over twenty misdemeanor

       convictions. These included multiple driving offenses and criminal-recklessness

       Court of Appeals of Indiana | Opinion 19A-CR-2083 | October 2, 2020        Page 9 of 10
       convictions. Given this extensive history, we cannot say that Hill’s six-year

       sentence for the reckless homicide of Spears is inappropriate.


[18]   However, we do remand this matter to the trial court with instructions to attach

       the four-year habitual-offender enhancement to the six-year sentence for the

       reckless homicide of Spears, for a total sentence of ten years on that count, as

       opposed to making the enhancement “consecutive” to the other sentences. See

       Ind. Code § 35-50-2-8(j) (“Habitual offender is a status that results in an

       enhanced sentence. It is not a separate crime and does not result in a

       consecutive sentence. The court shall attach the habitual offender enhancement

       to the felony conviction with the highest sentence imposed and specify which

       felony count is being enhanced.”).


[19]   Affirmed.


       Bailey, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Opinion 19A-CR-2083 | October 2, 2020      Page 10 of 10